UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 May 26, 2011 Date of report (Date of earliest event reported) Supertel Hospitality, Inc. (Exact Name of Registrant as Specified in Its Charter) Virginia (State or Other Jurisdiction of Incorporation) 1-34087 52-1889548 (Commission File Number) (IRS Employer Identification No.) 309 North Fifth Street Norfolk, NE (Address of Principal Executive Offices) (Zip Code) (402) 371-2520 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07Submission of Matters to a Vote of Security Holders. Supertel Hospitality, Inc. held its annual meeting of shareholders on May 26, 2011.The vote for each matter voted upon at the meeting is set forth below. Nine nominees were elected to serve as Directors of the Company for an annual term by the following vote: For Withheld Broker Non-Vote Steve H. Borgmann Allen L. Dayton Richard A. Frandeen Patrick J. Jung William C. Latham Paul J. Schulte Kelly A. Walters George R. Whittemore Jeffrey M. Zwerdling Shareholders ratified the appointment of KPMG LLP as the Company’s independent registered public accounting firm for 2011 by the following vote: FOR AGAINST ABSTAIN SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Supertel Hospitality, Inc. Date:May 26, 2011 By:/s/Corrine L. Scarpello Name: Corrine L. Scarpello Title:Chief Financial Officer
